—Per Curiam.
Respondent was admitted to practice by this Court in .1982 and maintains an office for the practice of law in Rensselaer County.
Respondent has failed to comply with a subpoena duces tecum obtained by petitioner, the Committee on Professional Standards, and with a hearing notice from petitioner which directed him to appear for an examination under oath and produce relevant records on December 16, 1998, regarding complaints filed by two clients. Respondent has further failed to respond to petitioner’s instant motion to suspend him from practice pending his compliance with the subpoena. Respondent last communicated with petitioner by fax dated December 16, 1998, advising he was closing his law practice and was willing to resign from the Bar.
Under such circumstances, we exercise our discretion (see, 22 NYCRR 806.4 [b]) and grant petitioner’s motion (see, e.g., Matter of Roberts, 224 AD2d 801).